Citation Nr: 1309478	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  04-36 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral disability of the knees.



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1966 to March 1969, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claim of service connection for a bilateral leg disability. At the time of the Veteran's claim and this September 2002 rating decision, the nature of the claimed bilateral leg disability remained unclarified. However, by his statements upon his most recent VA examination for compensation purposes in March 2012, the Veteran sufficiently clarified that he was seeking benefits for bilateral disability of the knees, and the Board has recharacterized the appealed claim accordingly. 

Regarding the issue of representation, the Veteran's claims file only contains a VA Form 21-22 dated in January 2002 appointing the American Legion as his authorized representative. However, the Board's prior remand in February 2012 reflected that the Disabled American Veterans was the Veteran's authorized representative. The Board accordingly sought clarification by a letter sent to the Veteran in February 2013, informing that he must complete a VA Form 21-22 to select an authorized representative, or else proceed with the current appeal pro se, or unrepresented. The Veteran did not reply to that letter within the allotted 30 days. The Board accordingly proceeds with the present adjudication with the Veteran pro se, or unrepresented. 

In October 2007, November 2009, and February 2012, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development. The claim now returns to the Board for further review.
 

FINDINGS OF FACT

1. The Veteran had active service in the Republic of Vietnam between March 1968 and March 1969; in-service herbicide agent exposure is presumed.

2. The Veteran's service treatment records show that he incurred only multiple small lacerations and contusions as a result of an in-service motor vehicle accident in February 1967, inclusive of a left knee laceration requiring sutures. The weight of the evidence of record is against the Veteran having sustained an injury to the left or right knee joint in service, and is against other causal link between service and a current left or right knee disorder. 

3. Competent evidence is not presented causally linking the Veteran's disorders of the knees to service or to Agent Orange exposure in service. 

4. Competent evidence is not presented to support the presence of arthritis of the left or right knee joints within the first post-service year.

5. Competent evidence is not presented that demonstrates continuity of symptoms of arthritis of the knees from service to the present. 

6. Competent evidence is not presented to support disability of the knees having been caused or aggravated by any service-connected disability. 


CONCLUSION OF LAW

A bilateral disability of the knees, to include rheumatoid arthritis and osteoarthritis, was not incurred in or aggravated by active service, and is not presumed to have been incurred in service, and was not caused or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative (however, the Veteran in this case is pro se, or representing himself) of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

In letters issued in March and June 2002, September 2003, November 2007, and in January 2010, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). These letters informed the appellant to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims. The Veteran also was informed of when and where to send the evidence. After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim on appeal. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for a bilateral knee disability, to include osteoarthritis and rheumatoid arthritis. Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the November 2007 VCAA notice letter and in separate correspondence dated in May 2009 and April 2010, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the timing of the notice, the March and June 2002 VCAA notice letters were issued prior to the currently appealed rating decision issued in September 2002; thus, this notice was timely. Because the appellant's appealed claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot. See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so. It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file. The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has contended that he was treated for his claimed disability at the VA Medical Center in Gainesville, Florida ("VAMC Gainesville") between 1969, shortly after his service separation, and 1972. He also has contended that he was treated for his claimed disabilities at the U.S. Naval Hospital, Jacksonville, Florida, ("USNH Jacksonville") in February 1967 while on active service. In response to a request from the RO for these records, USNH Jacksonville notified VA in July 2002 that it had no records on file for the Veteran. Similarly, in response to several requests from the RO for these records, VAMC Gainesville notified VA in March 2005 that it had no records for the Veteran dated between 1970 and 1972 and also notified VA in August 2008 that it had no records for the Veteran dated between 1969 and 1970. The Veteran also has contended that he was treated by Dr. John Hachenbery for his low back disability in 1984; in response to a request for these records from the RO, this physician informed VA in August 2002 that they had been destroyed. Similarly, A. N. Reddy notified VA in August 2002 that the Veteran had not been seen in 7 years and his records had been destroyed. Thomas Abbey notified VA in August 2002 that he was retired and the Veteran's records had been destroyed.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim. An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability, and indicates that the disability or symptoms may be associated with the claimant's active service but does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been provided VA examinations, including most recently in March 2012, which address the contended causal relationship between the claimed disabilities and active service, as discussed further infra. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). Given that the pertinent medical history was noted by the March 2012 examiner, the examination report set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations. Thus, the Board finds the March 2012 examination of record is adequate for rating purposes and additional examination is not necessary regarding the claim for service connection for a bilateral knee disability adjudicated in this decision. See also 38 C.F.R. §§ 3.326, 3.327, 4.2. In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Board also finds that the remand development requested by the Board in its October 2007, November 2009, and February 2012 remands, has been substantially fulfilled. This consisted of affording the Veteran appropriate additional notice and opportunity to submit additional evidence or argument, making appropriate efforts to obtain indicated medical records, affording the Veteran VA examination addressing his claimed disability, and review of the claim by the RO or AMC with issuance of a supplemental statement of the case (SSOC), including the most recent SSOC issued in October 2012. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  


II. Claim for Bilateral Knee Disability

The Veteran now contends that he should be service connected for a bilateral knee disability based on it having been caused by arthritis related to service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim for any disorder, such as arthritis, subject to first-year-post-service presumptive service connection on the basis of being a listed chronic disorder within 38 C.F.R. §  3.309(a). See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2012) ; Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). (But note that Walker overruled Savage to the extent Savage allowed for service connection on the basis of continuity for disabilities that were not among list chronic disorders within 38 C.F.R. § 3.309(a)  subject to the  first-year-post-service presumption ).

Secondary service connection may be granted where the evidence shows that a chronic disability has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. See 38 C.F.R. § 3.307(a)(6)(iii). In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e). The Veteran's claimed bilateral knee disability is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide agent exposure. 

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002). Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29  (1984) does not preclude a Veteran from establishing service connection with proof of direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). The rationale employed in Combee also applies to claims based on exposure to Agent Orange. See Brock v. Brown, 10 Vet. App. 155 (1997).

While medical evidence may be required to address questions of diagnosis or causation specifically requiring medical expertise, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons. See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Additionally, a medical opinion based on an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

The Veteran's current claim on appeal stems from a claim filed for a bilateral leg disorder, with the nature of that disorder not specified. Claims for disorders of the bilateral hips and of the left ankle and left foot have been separately adjudicated and are not associated with the appealed claim for a bilateral leg disorder. The Veteran had also claimed entitlement to service connection for rheumatoid arthritis of various parts. In the course of this appeal, these other claims, also appealed, including rheumatoid arthritis claims, have been adjudicated and either granted service connection, or denied service connection including by the Board. The Veteran has been service connected for diabetes mellitus, and by a November 2009 decision the Board granted service connection for Charcot changes to the left foot and ankle as secondary to diabetes mellitus. 

Also by that November 2009 decision the Board denied service connection for disorders of the bilateral hips, to include rheumatoid arthritis. This decision was based in significant part on the Board's finding that the weight of the evidence of record, inclusive of VA examination opinion and consistent treatment records, were to the effect that the Veteran developed rheumatoid arthritis affecting multiple parts years after service, with no causal link between service and the Veteran's rheumatoid arthritis.  

Similarly, by a February 2012 decision the Board denied service connection for disabilities of the cervical spine, low back, and bilateral shoulders, all to include rheumatoid arthritis, in significant  part based on medical evidence and opinion to the effect that rheumatoid arthritis affecting these parts developed years after service and was not causally related to service. 

As noted in the Introduction, above, for the claim for service connection currently on appeal and the subject of this Board adjudication, it appears from the Veteran's statements at a March 2012 VA examination for compensation purposes that the scope of claim is localized to the bilateral knees. The Veteran's self-reported history of his bilateral knee disability and his self-report of the scope of claim as recorded by the March 2012 examiner, is as follows:

The [V]eteran states he really has no claim for a leg problem on either side and denies any leg/knee conditions that are new and he feels is related to his service or service connected conditions. He does have bilateral knee problems which is pain secondary to arthritis (per [Veteran]). There are no other leg conditions at this time. 

It thus appears that the only bilateral leg condition asserted by the Veteran is a condition of the bilateral knees, with that condition claimed as due to arthritis. 

The Veteran has thus most recently denied a direct causal link between service and the claimed bilateral knee disability. This is consistent with the service and post-service medical records. Service treatment and examination records as well as a Reserves examination in August 1976 are negative for any disorder of the knees. The Veteran was treated for a motor vehicle accident in service in February 1967 during which he suffered a cerebral concussion as well as multiple contusions, scrapes, and lacerations, including a left knee laceration requiring sutures. However, there was then no record of injury to the knee joint, and the Veteran does not now allege his claimed bilateral knee disability is related to that motor vehicle accident. 

In the absence of allegation or argument or supporting evidence, and with the weight of medical evidence against, the Board finds the preponderance of the evidence against a disorder of either knee having developed in service or otherwise being directly related to service. The Board similarly finds no evidence to support the presence of a disorder of either knee within the first post-service year to support the bilateral knee disability claim on a first-year-post-service basis. (Because the Veteran's prior assertions of continuity of symptoms are now disavowed by the Veteran's statements at his March 2012 examination, the Board does not consider such prior statements to constitute evidence presented supportive of the claim.) Accordingly, service connection on a direct or first-year-post-service presumptive basis is not warranted for the claimed bilateral knee disability. 38 C.F.R. §§ 3.303, 3.307, 3.309. 

The Board has already in prior adjudications in November 2009 and February 2012 found that service connection for rheumatoid arthritis affecting multiple other parts is not warranted, with the preponderance of the evidence against rheumatoid arthritis having developed in service or for years post service, or being otherwise causally related to service. Additional evidence added to the claims file since those decisions has not changed the weight of the evidence with respect to rheumatoid arthritis. Rather, the March 2012 VA examiner affirmed that rheumatoid arthritis likely impacted the Veteran's knee symptomatology, but that this was not shown by the evidence of record to be related to service. 

The March 2012 VA examiner reviewed the claims file and pertinent evidence of record, and concluded that the Veteran's disorders of the knees were most likely age-related osteoarthritis without any relationship to service, with the Veteran's rheumatoid arthritis playing a contributory role in the Veteran's bilateral knee symptomatology. 

The Veteran, as a lay person, is not competent to address such distinctly medical questions as etiology of complex and unobvious medical processes, such as the rheumatoid arthritis and osteoarthritis at issue in this case, and hence the Veteran's lay belief, howsoever articulated, that his arthritis including of the knees may be related to service even though it developed years post service, ultimately cannot serve to support the claim. Jandreau. 

The Board finds the weight of the evidence of record to be consistent with and supportive of the conclusions of the March 2012 VA examiner to the effect that disorders impacting the knees and resulting in their clinically demonstrated limitation of motion are arthritic in nature, with both osteoarthritis and symptomatically contributing rheumatoid arthritis, and with neither of these forms of arthritis causally related to service and neither developing until multiple years after service. 

The March 2012 examiner and other examiners of record have not attributed the Veteran's bilateral knee disability to any service-connected disorder, and competent and credible evidence of record does not support such an association based on either causation or aggravation. 38 C.F.R. § 3.310. 

In the absence of competent and credible evidence to the contrary, the Board finds the weight of the evidence against the claim for service connection for bilateral knee disability (previously characterized as a bilateral leg disorder), on direct, secondary, or presumptive bases. 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310. 

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012); 

Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral knee disability is denied. 


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


